Exhibit 10.3

 

PURCHASE AGREEMENT

(West Coast Power)

 

By and Among

 

NRG WEST COAST LLC,

as Buyer,

 

NRG ENERGY, INC.,

 

DPC II INC.

as Seller

 

and

 

DYNEGY INC.

 

December 27, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   SALE AND PURCHASE OF THE INTERESTS    1

1.1

   Agreement of the Seller    1

1.2

   Agreement of the Buyer    2

SECTION 2.

   THE CLOSING    2

2.1

   Time and Place    2

2.2

   Purchase Price    2

2.3

   Purchase Price Adjustment    2

2.4

   Actions Taken at the Closing by the Seller    3

2.5

   Actions Taken at the Closing by the Buyer    4

2.6

   Allocation of Purchase Price    5

SECTION 3.

   REPRESENTATIONS AND WARRANTIES OF SELLER AND DYNEGY    6

3.1

   Ownership of Membership Interest    6

3.2

   Authority    6

3.3

   Organization, Standing and Power    6

3.4

   Consents and Approvals; No Conflict    7

3.5

   Brokerage or Finder’s Fees    7

3.6

   Compliance with Laws    7

3.7

   Compliance with Orders    7

3.8

   Commercial Contracts    7

3.9

   Permits and Licenses    8

3.10

   Litigation    8

3.11

   Tax Matters    9

3.12

   Financial Statements    10

3.13

   Regulatory Status    10

3.14

   Insurance    10

3.15

   Operation of the Business    10

SECTION 4.

   REPRESENTATIONS AND WARRANTIES OF BUYER    11

4.1

   Organization, Standing and Power    11

4.2

   Authority    11

4.3

   Consents and Approvals; No Conflict    11

4.4

   Availability of Funds    12

4.5

   Brokerage or Finder’s Fees    12

SECTION 5.

   ADDITIONAL AGREEMENTS    12

5.1

   Required Approvals    12

5.2

   Notification    12

5.3

   Further Assurances    13

5.4

   Tax Matters    13

5.5

   Specified Obligations and Counterparty Releases    13

5.6

   Conduct of Business Pending Closing    15

5.7

   Preservation of Books and Records    16

5.8

   Employment Matters    16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.9

   Insurance    17

5.10

   Commercially Reasonable Efforts; No Inconsistent Action    17

5.11

   Cooperation in Connection with 2005 Audited Financial Statements    17

SECTION 6.

   CONDITIONS TO CLOSING    17

6.1

   Conditions Precedent to each Party’s Obligation to Close    17

6.2

   Conditions Precedent to Buyer’s Obligation to Close    18

6.3

   Conditions Precedent to Seller’s Obligation to Close    18

SECTION 7.

   TERMINATION    19

7.1

   Termination    19

7.2

   Effect of Termination    20

SECTION 8.

   INDEMNIFICATION    20

8.1

   Seller’s Indemnification Obligations    20

8.2

   Buyer’s Indemnification Obligations    21

8.3

   Environmental Indemnification    21

8.4

   Tax Liability    22

8.5

   Survival Periods    22

8.6

   Limitations on Liability    22

8.7

   Procedure for Indemnification Claims    24

8.8

   Exclusive Remedy    26

SECTION 9.

   MISCELLANEOUS    26

9.1

   Costs and Expenses    26

9.2

   Entire Agreement; Amendment; Waiver    26

9.3

   Descriptive Headings    27

9.4

   Counterparts    27

9.5

   Confidentiality    27

9.6

   Notices    27

9.7

   Successors and Assigns    28

9.8

   Governing Law    28

9.9

   Agreement Construction; Waiver    28

9.10

   Assignment    28

9.11

   Severability    28

9.12

   Electronic Signatures    28

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Exhibits

    

Exhibit A

   Certain Definitions

Exhibit B

   Form of Assignment of Membership Interest

Exhibit C

   Form of Transition Services Agreement

Exhibit D

   Form of Agency Services Agreement Interest

Exhibit E

   Form of Termination Agreement

Exhibit F

   Form of Litigation Agreement

Exhibit G

   Form of Mutual Release and Waiver Agreement

Schedules

    

Schedule 3.1

   Liens and Encumbrances

Schedule 3.4(a)

   Consents – Seller

Schedule 3.4(b)

   Approvals – Seller

Schedule 3.6

   Compliance with Laws

Schedule 3.7

   Compliance with Orders

Schedule 3.8(a)

   Contracts

Schedule 3.8(b)

   Enforceability and Defaults

Schedule 3.8(c)

   Third Party Consents

Schedule 3.9

   Permits and Licenses

Schedule 3.10

   Litigation

Schedule 3.11

   Tax Matters

Schedule 3.12(a)

   Financial Statements

Schedule 3.12(b)

   Obligations and Liabilities

Schedule 3.14

   Insurance

Schedule 3.16

   Operation of Business

Schedule 4.3(a)

   Consents – Buyer

Schedule 4.3(b)

   Approvals – Buyer

Schedule 5.5(a)

   Specified Obligations

Schedule 5.5(f)

   Security

Schedule 6.1(a)

   Closing Conditions – Approval, Consents and Releases

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

(West Coast Power)

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into effective as
of the 27th day of December, 2005 (the “Effective Date”), by and among NRG
Energy, Inc., a Delaware corporation (“NRG”), NRG West Coast LLC, a Delaware
limited liability company (“Buyer”), DPC II Inc., a Delaware corporation
(“Seller”) and Dynegy Inc., an Illinois corporation (“Dynegy”). Buyer, NRG,
Seller and Dynegy may be referred to herein, collectively, as the “Parties,”
and, individually, as a “Party.”

 

RECITALS

 

WHEREAS, the Buyer and Seller each own 50% of the issued and outstanding
Membership Interest of WCP (Generation) Holdings LLC, a Delaware limited
liability company (“WCP Holdings”);

 

WHEREAS, WCP Holdings owns 100% of the issued and outstanding membership
interest of West Coast Power LLC, a Delaware limited liability company (“WCP”);

 

WHEREAS, WCP owns 100% of the issued and outstanding membership interests of
(a) Cabrillo Power I LLC, a Delaware limited liability company (“Cabrillo I”),
(b) Cabrillo Power II LLC, a Delaware limited liability company (“Cabrillo II”),
(c) El Segundo Power, LLC, a Delaware limited liability company (“El Segundo”),
(d) El Segundo Power II LLC, a Delaware limited liability company (“El Segundo
II”), and (e) Long Beach Generation LLC, a Delaware limited liability company
(“Long Beach”) (Cabrillo I, Cabrillo II, El Segundo, El Segundo II and Long
Beach are each referred to herein individually as a “Project Company” and
collectively as the “Project Companies”), each of which (other than El Segundo
II) own power generation facilities in the State of California (the “Projects”);

 

WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, all of
Seller’s membership interest in WCP Holdings (such membership interest shall be
referred to herein as the “Membership Interest”), subject to the terms and
conditions hereof; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
set forth in Exhibit A attached hereto.

 

NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants, agreements and undertakings hereafter made, the Parties
hereto have agreed as follows:

 

SECTION 1. SALE AND PURCHASE OF THE INTERESTS

 

1.1 Agreement of the Seller. The Seller, in reliance upon the representations,
warranties, covenants and agreements of the Buyer set forth herein and in
consideration for the payment of the Purchase Price, hereby agrees to sell,
transfer, assign and deliver the Membership Interest to the Buyer at the
Closing, free and clear of all Encumbrances, upon and subject to the terms,
conditions and provisions of this Agreement.



--------------------------------------------------------------------------------

1.2 Agreement of the Buyer. The Buyer, in reliance upon the representations,
warranties, covenants and agreements of the Seller set forth herein, and upon
and subject to the terms, conditions and provisions of this Agreement, hereby
agrees to purchase the Membership Interest at the Closing for the Purchase
Price.

 

SECTION 2. THE CLOSING

 

2.1 Time and Place. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place contemporaneously with the closing of
the transaction contemplated by the RRP Purchase Agreement at the offices of
Locke Liddell & Sapp LLP in Houston, Texas, on (i) the last business day of the
month in which all conditions to the Closing are satisfied (or, with respect to
any condition not satisfied, waived) in accordance with this Agreement, or
(ii) at such other date, time, means or place as the Parties may agree in
writing.

 

2.2 Purchase Price.

 

(a) The aggregate purchase price for the Membership Interest (the “Purchase
Price”) shall equal the sum of TWO HUNDRED AND FIVE MILLION DOLLARS
($205,000,000). At the Closing, the Buyer, unless otherwise agreed in writing by
Seller, shall pay to the Seller the Purchase Price by wire transfer of
immediately available funds to an account designated by the Seller no later than
two (2) business days prior to the Closing.

 

(b) At Closing, the Buyer and Seller will acknowledge and approve a
comprehensive funds flow statement which shall provide for a netting of the
various amounts due among the Parties in connection with the transactions
contemplated by this Agreement, including but not limited to (i) amounts due to
the Dynegy Parties as contemplated by Section 6.2(f), (ii) any Back-Up Cash
Collateral as contemplated by the Agency Services Agreement, (iii) any amount
due to Seller pursuant to Section 5.5(e) hereof and (iv) the aggregate purchase
price due to NRG or its Affiliates pursuant to the RRP Purchase Agreement.

 

2.3 Purchase Price Adjustment. The Purchase Price shall be adjusted as follows
(the “Purchase Price Adjustment”):

 

(a) Within five (5) Business Days following the completion and issuance of the
Audited 2005 Balance Sheet, Seller shall prepare a written calculation of Actual
Working Capital (the “Working Capital Statement”) and shall deliver such Working
Capital Statement to Buyer. If Actual Working Capital is determined to be less
than $262,000,000, the Purchase Price shall be decreased by an amount equal to
50% of the difference between $262,000,000 and Actual Working Capital (the
“Deficiency Amount”). If the Actual Working Capital is determined to be
$262,000,000 or more, there shall be no adjustment to the Purchase Price.

 

(b) If the Closing shall have not yet occurred as of the date of delivery of the
Working Capital Statement to Buyer, the Deficiency Amount shall be deducted from
the Purchase Price otherwise payable to Seller at Closing as set forth in
Section 2.2. If the

 

2



--------------------------------------------------------------------------------

Closing already shall have occurred as of such delivery date, the Deficiency
Amount shall be paid by Seller to Buyer by wire transfer of immediately
available funds within five Business Days following the delivery of the Working
Capital Statement to Buyer.

 

(c) The determination of Actual Working Capital from the Audited 2005 Balance
Sheet shall be final and not subject to dispute, absent manifest error, by any
party.

 

2.4 Actions Taken at the Closing by the Seller. At the Closing, the Seller and
Dynegy shall take the following actions:

 

(a) Assignment of Membership Interest. The Seller shall execute and deliver to
the Buyer an Assignment of Membership Interest, in substantially the form
attached hereto as Exhibit B.

 

(b) Transition Services Agreement. Dynegy shall, and shall cause each of the
Dynegy Parties set forth on the signature page thereto to, execute and deliver
to NRG the Transition Services Agreement in substantially the form attached
hereto as Exhibit C.

 

(c) Agency Services Agreement. If applicable pursuant to Section 5.5(d) hereof,
Dynegy shall, and shall cause each of the Dynegy Parties set forth on the
signature page thereto to, execute and deliver to the Buyer the Agency Services
Agreement in substantially the form attached hereto as Exhibit D.

 

(d) Termination Agreement. Dynegy shall, and shall cause each of the Dynegy
Parties set forth on the signature page thereto to, execute and deliver to NRG
the Termination Agreement in substantially the form attached hereto as
Exhibit E.

 

(e) Good Standing Certificates. The Seller shall deliver to the Buyer
certificates of good standing and existence with respect to each of the Seller,
Dynegy, WCP Holdings, WCP, and each Project Company.

 

(f) Corporate Resolutions. The Seller shall deliver to the Buyer corporate
resolutions of Dynegy, reasonably acceptable in form and substance to the Buyer,
authorizing the execution and delivery of this Agreement by Seller and Dynegy
and the taking of all actions contemplated hereby.

 

(g) Consents. The Seller shall receive and deliver to the Buyer the consents set
forth on Schedule 3.4(b) and the regulatory approvals set forth on Schedule
6.1(a).

 

(h) Closing Certificate. The Seller shall execute and deliver to the Buyer the
certificate required by Section 6.2(c).

 

(i) Books and Records. The Seller shall deliver to Buyer copies of (A) all
pertinent books and accounting records related to WCP Holdings, WCP and the
Project Companies and (B) all engineering, engineering studies, layout design,
cost estimates, pro forma economics, and supporting data for the proposed
repowering of the Long Beach Project.

 

3



--------------------------------------------------------------------------------

(j) Agreement Regarding Specified Litigation. Dynegy shall, and shall cause each
of the Dynegy Parties set forth on the signature page thereto to, execute and
deliver to NRG the Agreement Regarding Specified Litigation in substantially the
form attached hereto as Exhibit F (the “Litigation Agreement”).

 

(k) Mutual Release and Waiver Agreement. Dynegy shall, and shall cause each of
the Dynegy Parties set forth on the signature page thereto to, execute and
deliver to NRG the Mutual Release and Waiver Agreement in substantially the form
attached hereto as Exhibit G.

 

(l) Certificate of Non-Foreign Status. Seller shall deliver to Buyer a
certificate of non-foreign status dated as of the Closing Date, sworn under
penalty of perjury and in form and substance required under Treasury Regulations
issued pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended
(the “Code”), that Seller is not a “foreign person” as defined in Section 1445
of the Code.

 

(m) Schedule of Specified Obligations. Seller shall deliver to Buyer a revised
Schedule 5.5(a) setting forth the Specified Obligations as of the Closing Date,
as provided in Section 5.5(g).

 

(n) Additional Documents. The Seller shall deliver to Buyer such other
certificates, instruments and documents that the Buyer may reasonably request.

 

2.5 Actions Taken at the Closing by the Buyer. At the Closing, the Buyer and NRG
shall take the following actions:

 

(a) Assignment of Membership Interest. The Buyer shall execute and deliver to
the Seller an Assignment of Membership Interest, in substantially the form
attached hereto as Exhibit B.

 

(b) Good Standing Certificates. The Buyer shall deliver to the Seller a
certificate of good standing and existence with respect to the Buyer and NRG.

 

(c) Transition Services Agreement. NRG shall, and shall cause each of the NRG
Parties set forth on the signature page thereto to, execute and deliver to
Dynegy the Transition Services Agreement in substantially the form attached
hereto as Exhibit C.

 

(d) Agency Services Agreement. If applicable pursuant to Section 5.5(b) hereof,
the Buyer shall, and shall cause each of the NRG Parties set forth on the
signature page thereto to, execute and deliver to Dynegy the Agency Services
Agreement in substantially the form attached hereto as Exhibit D.

 

(e) Counterparty Releases. To the extent not previously received by the Seller,
the Buyer shall deliver to the Seller the Counterparty Releases provided for in
Section 5.5(a) hereof.

 

(f) Back-up Cash Collateral. If applicable pursuant to the Agency Services
Agreement, the Buyer shall deliver to the Seller the Back-Up Cash Collateral.

 

4



--------------------------------------------------------------------------------

(g) Termination Agreement. NRG shall, and shall cause each of the NRG Parties
set forth on the signature page thereto to, execute and deliver to Dynegy the
Termination Agreement in substantially the form attached hereto as Exhibit E.

 

(h) Corporate Resolutions. NRG shall deliver to the Seller corporate resolutions
of NRG, reasonably acceptable in form and substance to the Seller, authorizing
the execution and delivery of this Agreement by NRG and Buyer and the taking of
all actions contemplated hereby.

 

(i) Payment of Purchase Price. The Buyer shall pay the Purchase Price to the
Seller pursuant to Section 2.2.

 

(j) Consents. The Buyer shall receive and deliver to the Seller the consents set
forth on Schedule 4.3(b) and the regulatory approvals set forth in Section 5.1.

 

(k) Closing Certificate. The Buyer shall execute and deliver to the Seller the
certificate required by Section 6.3(c).

 

(l) Agreement Regarding Specified Litigation. NRG shall, and shall cause each of
the NRG Parties set forth on the signature page thereto to, execute and deliver
to Dynegy the Litigation Agreement in substantially the form attached hereto as
Exhibit F.

 

(m) Mutual Release and Waiver Agreement. NRG shall, and shall cause each of the
NRG Parties set forth on the signature page thereto to, execute and deliver
Dynegy the Mutual Release and Waiver Agreement in substantially the form
attached hereto as Exhibit G.

 

(n) Additional Documents. The Buyer shall deliver to the Seller such other
certificates, instruments and documents that the Seller may reasonably request.

 

2.6 Allocation of Purchase Price.

 

(a) The Buyer and the Seller agree that in accordance with Revenue Ruling 99-6,
1999-1 CB 432, the purchase of the Membership Interests shall be treated as a
purchase by Buyer of an undivided 50% interest in each of the assets of WCP
Holdings and its subsidiaries. Buyer will determine a Purchase Price and a final
allocation of that price among the assets of WCP Holdings and its subsidiaries
pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended, and
related Treasury Regulations (the “Final Allocation”). Buyer shall provide such
final allocation in writing to Seller within 30 days after the Closing Date. The
Seller shall, in good faith, have the right to object to the Final Allocation
and any such objection shall be delivered to the Buyer in writing no more than
30 days after the Final Allocation is delivered to the Seller. If the Seller
objects, the Seller and the Buyer shall negotiate in good faith to resolve the
objection. If the Seller and the Buyer cannot resolve such objection within
30 days, the objection shall be referred to Deloitte & Touche LLP (or if such
firm is unwilling or unable to serve, another nationally recognized accounting
firm mutually agreed on by the Buyer and the Seller for prompt resolution.) The
decision of such accounting firm shall be binding on the Buyer and the Seller.
The Final Allocation shall be amended to reflect the decision of

 

5



--------------------------------------------------------------------------------

such accounting firm or the results of any such negotiations. The cost and fees
incurred from the services provided by such accounting firm will be split
equally between Buyer and Seller.

 

(b) The Seller and the Buyer (i) shall be bound by the Final Allocation for
purposes of determining any and all consequences with respect to federal, state
and local taxes of the transactions contemplated herein (ii) shall prepare and
file all tax returns to be filed with any taxing authority in a manner
consistent with the Final Allocation and (iii) shall take no position
inconsistent with the Final Allocation in any tax return, in any discussion with
or proceeding before any taxing authority, or otherwise. In the event that the
Final Allocation is disputed by any taxing authority and in the event that the
applicable statute of limitations has not expired with respect to either the
Seller or the Buyer, the Party receiving notice of such dispute shall promptly
notify and consult with the other Party hereto concerning resolution of such
dispute, and no such dispute shall be finally settled or compromised without the
mutual consent of the Seller and the Buyer, as applicable, which consent shall
not be unreasonably withheld.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF SELLER AND DYNEGY

 

Except as set forth in the Disclosure Schedules referenced herein and attached
hereto, the Seller and Dynegy, jointly and severally, represent and warrant to
the Buyer that as of the date hereof:

 

3.1 Ownership of Membership Interest. The Seller is the legal and beneficial
owner of the Membership Interest and holds those interests free and clear of any
and all Encumbrances whatsoever, other than those arising under this Agreement
or those listed on Schedule 3.1. Upon transfer of the Membership Interest to the
Buyer, title to the Membership Interest will be vested in the Buyer free and
clear of any and all Encumbrances other than limitations imposed by federal and
state securities laws on the transfer of Membership Interests. The Membership
Interest is not subject to any agreement with respect to the voting thereof, nor
has the Seller granted any proxy or option that is presently in existence with
respect to the Membership Interest.

 

3.2 Authority. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all necessary actions on the part of the Seller and Dynegy, and this Agreement
is a legal, valid and binding obligation of the Seller and Dynegy, enforceable
in accordance with its terms, except only as such enforcement may be limited by
bankruptcy, insolvency and other laws relating to protection from creditors or
general equitable principles.

 

3.3 Organization, Standing and Power. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to conduct the business presently conducted by the
Seller. Dynegy is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct the
business presently conducted by Dynegy.

 

6



--------------------------------------------------------------------------------

3.4 Consents and Approvals; No Conflict.

 

(a) Except as set forth on Schedule 3.4(a), the execution and delivery of this
Agreement by the Seller and Dynegy does not, and the consummation by the Seller
of the transactions contemplated hereby will not, (i) conflict with or result in
a breach of or a default under, or result in an occurrence which with the lapse
of time could result in a default under, or give rise to any right of
termination, cancellation, acceleration or other right with respect to, or any
lien, claim, charge, restriction or encumbrance under, any of the terms,
conditions or provisions of any note, debenture, bond, mortgage or indenture, or
any Contract to which the Seller or Dynegy is a party or by which any of their
respective properties or assets are bound, (ii) conflict with or violate any
provisions of the charter documents of the Seller or Dynegy.

 

(b) Except as described on Schedule 3.4(b), (i) the execution and delivery of
this Agreement by the Seller and Dynegy does not, and the consummation by the
Seller of the transactions contemplated hereby will not, violate any statute or
any order, rule or regulation of any Governmental Authority having jurisdiction
over the Seller or Dynegy or any of their respective properties, and (ii) no
consent or approval by, or registration, qualification or filing with or notice
to, any Governmental Authority is required to be obtained or made by the Seller
or Dynegy in connection with the execution and delivery by the Seller and Dynegy
of this Agreement or for the consummation by the Seller of the transactions
contemplated hereby, except for consents, approvals, registrations,
qualifications, filings or notices pursuant to applicable Environmental Laws or
where the violation or the failure to obtain any such consent, approval,
registration, qualification, filing or notice would not result in a Material
Adverse Effect.

 

3.5 Brokerage or Finder’s Fees. Neither the Seller nor any of its Affiliates,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated herein.

 

3.6 Compliance with Laws. Except for the Specified Litigation Matters or as set
forth on Schedule 3.6, Seller and its Affiliates have complied in all respects
with all Laws (other than Environmental Laws) applicable to Seller’s ownership
of the Membership Interests and procurement of fuel and the marketing of
electricity in connection with the Project Companies, in each case except to the
extent such failure to comply would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

3.7 Compliance with Orders. Except for the Specified Litigation Matters or as
set forth in Schedule 3.7 hereto, to the Knowledge of Seller there is no
material, uncured default under any order, writ, judgment, award, injunction or
decree of any Governmental Authority applicable to the Seller, WCP Holdings, WCP
or the Project Companies.

 

3.8 Commercial Contracts.

 

(a) Schedule 3.8(a) hereto sets forth each Commercial Contract as of
December 19, 2005, true, correct, and complete copies of which have been
provided to

 

7



--------------------------------------------------------------------------------

Buyer, subject to redaction only to the extent by third parties prior to Seller
or Dynegy’s receipt or control of any such redacted contract or agreement.

 

(b) Except as set forth on Schedule 3.8(b) hereto, each Commercial Contract is a
legal, valid and binding obligation of DMT, DPM or a Project Company, as
applicable, and, to the Knowledge of Seller and Dynegy, the other parties
thereto, enforceable against DMT, DPM or a Project Company, as applicable, and,
to the Knowledge of Seller and Dynegy, the other parties thereto, in all
material respects in accordance with their respective terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity. The copy of each written
Commercial Contract furnished or made available to Buyer is a true and complete
copy of the document it purports to represent and reflects all material
amendments thereto made through the date of this Agreement, subject to redaction
only to the extent by third parties prior to Seller or Dynegy’s receipt or
control of any such redacted contract or agreement. Except as set forth on
Schedule 3.8(b) hereto, no event has occurred which constitutes, or after notice
or the passage of time, or both, would constitute, a material default by DMT,
DPM and/or any Project Company, as applicable, under any Commercial Contract,
and to the Knowledge of Seller or Dynegy no such event has occurred which
constitutes or would constitute a material default by any other party to any
Commercial Contract.

 

(c) Except as set forth on Schedule 3.8(c), no Commercial Contract requires the
consent of a third party as a result of the transactions contemplated by this
Agreement or the Ancillary Agreements.

 

3.9 Permits and Licenses. Schedule 3.9 hereto identifies the licenses and
Permits, other than environmental licenses and Permits, from all Governmental
Authorities which are necessary for the administration of the Commercial
Contracts by DMT, DPM or a Project Company (the “Licenses”). All such Licenses
are currently in full force and effect. Except for the Specified Litigation
Matters or as set forth on Schedule 3.9 or Schedule 3.10, (i) no action,
arbitration, audit, hearing, investigation, litigation, suit or other proceeding
or notice is now or has ever been filed or commenced against DMT, DPM or a
Project Company relating to the revocation, suspension, conditioning or failure
of renewal of such Licenses, or the violation nor alleged violation of any such
License, and (ii) there is no governmental proceeding pending or, to the
Knowledge of Seller or Dynegy, threatened by any Governmental Authority to
cancel, modify, or fail to renew any such License.

 

3.10 Litigation. Except for the Specified Litigation Matters or as set forth on
the attached Schedule 3.10, to the Knowledge of Seller or Dynegy there are no
actions, suits or proceedings pending or threatened against WCP Holdings, WCP,
any Project Company or the Projects. Except for the Specified Litigation Matters
or as set forth on Schedule 3.10, to the Knowledge of Seller or Dynegy there are
no outstanding judicial orders or judgments to which WCP Holdings, WCP or any
Project Company is subject or the Projects are bound.

 

8



--------------------------------------------------------------------------------

3.11 Tax Matters. Except as set forth in Schedule 3.11:

 

(a) Seller has filed all Tax Returns required to be filed for, on behalf of or
related to WCP Holdings, WCP or the Project Companies, all such Tax Returns are
correct and complete in all respects, and all Taxes owed by WCP Holdings, WCP
and the Project Companies, whether or not shown on a Tax Return, have been
timely paid. None of WCP Holdings, WCP or the Project Companies currently is the
beneficiary of any extension of time within which to file a Tax Return, and have
not waived any statute of limitations in respect to a tax assessment or
deficiency. No taxing authority has assessed any additional Taxes against WCP
Holdings, WCP or the Project Companies for any taxable period ending subsequent
to the date the respective Projects were acquired by the applicable Project
Company from the sellers of such Projects or otherwise claimed in writing that
any such entity owes or may owe additional Taxes.

 

(b) WCP Holdings, WCP and the Project Companies have at all times since their
organization been treated as disregarded entities for United States federal and
California state tax purposes. WCP Holdings has at all times since its formation
been treated as a partnership for United States federal and California state tax
purposes.

 

(c) To the Knowledge of Seller, no lien other than liens or other encumbrances
securing payment of Taxes or other similar assessments that are, in either case,
not yet delinquent, or, if delinquent, are being contested in good faith by
appropriate proceedings as set forth on Schedule 3.11 has been attached to or
against any Project with respect to Taxes.

 

(d) Seller has withheld and timely paid over to the appropriate Governmental
Authority all Taxes required to have been withheld and paid over in connection
with amounts remitted by Seller to any independent contractors, creditors or
other third parties.

 

(e) Except as set forth on Schedule 3.11, there is no dispute, claim, audit,
investigation, request for information or record retention agreement concerning
any Tax liability of Seller, WCP Holdings, WCP or a Project Company claimed,
raised, received or entered into by or with any Tax authority either (i) by
written notice or agreement to or with Seller or, to the Knowledge of Seller,
WCP Holdings, WCP or a Project Company, or (ii) to the Knowledge of Dynegy and
Seller, otherwise. All Taxes required by applicable Law to be withheld or
collected by or on behalf of Dynegy, Seller, DMT or DPM (as applicable, in
connection with performance of their obligations under the Energy Management
Agreements or Administrative Services Agreement), or WCP Holdings, WCP or a
Project Company relating to the Projects (but excluding employees and/or
independent contractors of NRG or its Affiliates other than WCP Holdings, WCP or
the Project Companies) have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Authority.

 

9



--------------------------------------------------------------------------------

3.12 Financial Statements.

 

(a) Schedule 3.12(a) contains the unaudited consolidated balance sheet of WCP
and the Project Companies at September 30, 2005 (the “Current Balance Sheet”),
and the related unaudited consolidated statement of income for the nine months
ended September 30, 2005 (together with the Current Balance Sheet, the
“Unaudited Financial Statements”). The Unaudited Financial Statements, together
with the audited consolidated balance sheet of WCP and the Project Companies as
of December 31, 2004 and 2003 and the audited consolidated statements of income
and cash flows for the years ended December 31, 2004, 2003 and 2002, together
with the auditor’s report thereon and the notes thereto (the “Audited Financial
Statements”) are collectively referred to herein as the “Financial Statements.”
Except as otherwise noted in the Audited Financial Statements or on Schedule
3.12(a), the Audited Financial Statements have been prepared in accordance with
U.S. GAAP, on a consistent basis, and present fairly, in all material respects,
the consolidated financial condition, results of operations and cash flows of
WCP and the Project Companies, as of and for the periods to which they relate.
Except as otherwise noted in the Unaudited Financial Statements or on Schedule
3.12(a), the Unaudited Financial Statements have been prepared in accordance
with U.S. GAAP (other than the absence of footnotes), on a consistent basis, and
present fairly, in all material respects, the consolidated financial condition
and results of operations of WCP and the Project Companies, as of and for the
period to which they relate.

 

(b) Except as set forth on Schedule 3.12(b), none of WCP Holdings, WCP or any
Project Company has incurred any obligations or liabilities (whether accrued,
absolute, contingent or otherwise) required by U.S. GAAP to be reflected on a
balance sheet (or footnotes thereto) prepared in accordance with U.S. GAAP that
were not reflected or reserved for in the Financial Statements or noted in the
footnotes thereto, other than (i) any obligations or liabilities incurred in the
ordinary course of business consistent with past practice since the date of the
Current Balance Sheet, (ii) obligations or liabilities arising out of the acts
or omissions of NRG or any of its Affiliates, excluding WCP Holdings, WCP or the
Project Companies or (iii) obligations or liabilities which would not,
individually or in the aggregate, have a Material Adverse Effect.

 

3.13 Regulatory Status. Each Project Company is an “Exempt Wholesale Generator”
within the meaning of Section 32(a) of the Public Utility Holding Company Act of
1935, as amended.

 

3.14 Insurance. Except as set forth on Schedule 3.14, no insurance claims have
been filed by Dynegy or Seller on behalf of WCP Holdings, WCP or the Project
Companies. All claims set forth on Schedule 3.14 are true and correct in all
material respects.

 

3.15 Operation of the Business. Except as set forth on Schedule 3.15, neither
Dynegy nor Seller has operated the Projects or caused the Projects to be
operated other than through the WCP Holdings, WCP and the Project Companies.

 

10



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the Disclosure Schedules references herein and attached
hereto, Buyer and NRG, jointly and severally, represent and warrant to the
Seller that as of the date hereof:

 

4.1 Organization, Standing and Power. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and to conduct the business presently conducted by it. NRG is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and to conduct the business presently
conducted by it.

 

4.2 Authority. The execution and delivery by the Buyer and NRG of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the Buyer
and NRG, and this Agreement is a valid and binding obligation of the Buyer and
NRG enforceable in accordance with its terms, except only as such enforcement
may be limited by bankruptcy, insolvency and other laws relating to protection
from creditors or general equitable principles.

 

4.3 Consents and Approvals; No Conflict.

 

(a) Except as set forth on Schedule 4.3(a), the execution and delivery of this
Agreement by the Buyer and NRG does not, and the consummation by the Buyer of
the transactions contemplated hereby will not, (i) conflict with or result in a
material breach of or a default under, or result in an occurrence which with the
lapse of time could result in a material breach of or default under, or give
rise to any right of termination, cancellation, acceleration or other right with
respect to, or any lien, claim, charge, restriction or encumbrance under, any of
the terms, conditions or provisions of any note, debenture, bond, mortgage or
indenture, or any Contract to which the Buyer, NRG, WCP Holdings, WCP or any
Project Company is a party or by which any of their respective properties or
assets are bound, (ii) conflict with or violate any provisions of the charter
documents of the Buyer, NRG, WCP Holdings, WCP or any Project Company.

 

(b) Except as described on Schedule 4.3(b), (i) the execution and delivery of
this Agreement by the Buyer does not, and the consummation by the Buyer of the
transactions contemplated hereby will not, violate any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over the
Buyer, NRG, WCP Holdings, WCP or any Project Company or any of their respective
properties, and (ii) no consent or approval by, or registration, qualification
or filing with, or notice to any Governmental Authority (including without
limitation, any consent, approval, registration, qualification, filing or notice
pursuant to applicable Environmental Laws) is required to be obtained or made by
the Buyer, NRG, WCP Holdings, WCP or any Project Company in connection with the
execution and delivery by the Buyer and NRG of this Agreement or for the
consummation by the Buyer of the transactions contemplated

 

11



--------------------------------------------------------------------------------

hereby, except where the violation or the failure to obtain such consent,
approval, registration, qualification, filing or notice would not result in a
Material Adverse Effect.

 

4.4 Availability of Funds. Buyer has (or at Closing will have) cash available
which is sufficient to enable it to consummate the transactions contemplated by
this Agreement.

 

4.5 Brokerage or Finder’s Fees. Neither the Buyer nor any of its Affiliates,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated herein.

 

SECTION 5. ADDITIONAL AGREEMENTS

 

5.1 Required Approvals.

 

(a) The Parties shall file as promptly as practicable, but no later than twenty
(20) business days following execution of this Agreement, an application of FERC
under Section 203 of the Federal Power Act requesting approval for the
transactions contemplated by this Agreement. The Parties shall use commercially
reasonable efforts to secure the FERC approval for this application at the
earliest possible date after the date of filing. Buyer shall have primary
responsibility for the preparation and filing of the application described
herein, subject to the review and approval provisions provided in Section 5.1(c)
below.

 

(b) With respect to all other approvals and consents, Buyer shall have primary
responsibility and shall use commercially reasonable efforts to prepare and file
as soon as practicable, subject to the review and approval provisions provided
in Section 5.1(c) below, all necessary documentation to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary consents, approvals, releases, Permits and authorizations of all
applicable Governmental Authorities or other Persons (including but not limited
to those set forth on Schedule 4.3(a) and Schedule 4.3(b)) necessary or
advisable in connection with the consummation of the transactions contemplated
by this Agreement. Seller shall cooperate with Buyer in such process and shall
make joint applications, notices, petitions and filings with respect to such
matters as required.

 

(c) Each Party shall have the right to review and approve in advance any and all
necessary applications, notices, petitions, filings or other documents made or
prepared in connection with the transactions contemplated by this Agreement,
such approval not to be unreasonably withheld. All costs and expenses of the
approvals and consents contemplated by this Section 5.1 (other than costs and
expenses associated with Seller’s review of the same) shall be borne solely by
the Buyer.

 

5.2 Notification. Between the date of this Agreement and the Closing, Buyer
shall give prompt notice to Seller, and Seller shall give prompt notice to
Buyer, of (i) the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be reasonably likely to cause (x) any
representation or warranty of such Party contained in this Agreement to be
untrue or inaccurate or (y) any covenant, condition or agreement of such Party

 

12



--------------------------------------------------------------------------------

contained in this Agreement not to be complied with or satisfied; or (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 5.2 shall not have any effect for the purpose of determining the
satisfaction of the conditions set forth in this Agreement or otherwise limit or
affect the remedies available hereunder to any Party.

 

5.3 Further Assurances. Upon the request of any Party, each Party will promptly
execute and deliver such further instruments and documents as may be reasonably
requested by a Party hereto in order to more fully effectuate, in the manner
contemplated by this Agreement, the transactions described in this Agreement.

 

5.4 Tax Matters. The Buyer shall prepare or have prepared and file all Tax
Returns required to be filed by WCP Holdings and its subsidiaries for all Tax
periods ending on or after Closing. The Buyer shall cause WCP Holdings and its
subsidiaries, respectively, to report any income, gain, loss, deduction and
expenses of WCP Holdings and its subsidiaries, as the case may be, utilizing the
interim closing the books method with the closing period ending on the date of
Closing and such allocations of income, gain, loss, deduction and expenses shall
be made to the Buyer and Seller in accordance with the Limited Liability Company
Agreement of WCP Holdings dated as of the 30th day of June, 1999. The Buyer
shall deliver to Seller drafts of all Tax Returns (including underlying work
papers) for any tax period that includes any period prior to Closing at least
30 days before the date that the Buyer intends to file any such Tax Returns for
WCP Holdings and its subsidiaries. The Seller shall make any comments to such
Tax Returns within 15 days after receipt of same or shall be deemed to have
accepted such Tax Return as prepared by the Buyer. The Buyer shall make any
changes to such Tax Returns reasonably requested by the Seller. The Buyer and
the Seller shall each provide the other with all information reasonably
necessary to prepare any applicable Tax Return. Notwithstanding anything in this
Agreement to the contrary, Buyer shall timely pay any sales, transfer, stamp or
similar tax, charge or assessments that may be due with respect to the transfer
of the Membership Interests as contemplated by this Agreement but in no event
shall Buyer be responsible for any income tax or assessment due by Seller and
Buyer shall timely file any tax returns associated with such taxes, charges or
assessments with the appropriate taxing authority.

 

5.5 Specified Obligations and Counterparty Releases.

 

(a) Schedule 5.5(a) attached hereto (as the same may be updated at Closing in
accordance with Section 5.5(g) below) sets forth a list of contracts, letters of
credit, guarantees and other obligations entered into by a Dynegy Party pursuant
to the Energy Management Agreements or for which a Dynegy Party (whether
individually or as a disclosed or undisclosed agent for WCP or any Project
Company) is the account party or responsible party and which contracts, letters
of credit, guarantees and other obligations of such Dynegy Party relate to or
were incurred for the benefit of WCP Holdings, WCP and the Project Companies
(the “Specified Obligations”).

 

(b) From and after the date of this Agreement, Dynegy, Seller, Buyer and NRG
shall use commercially reasonable efforts (which shall not include the payment
of fees or the acceptance of materially adverse changes to such Specified
Obligations) and

 

13



--------------------------------------------------------------------------------

shall cooperate with one another to cause the counterparties to the Specified
Obligations to release each applicable Dynegy Party, from any and all liability
and performance obligations of any kind under the Specified Obligations which
accrue or arise on or after the Closing date, such releases (the “Counterparty
Releases”) to be (i) duly executed by the applicable counterparties in writing
and in form and substance reasonably acceptable to Dynegy, and (ii) with respect
to release instruments delivered by any counterparty prior to Closing,
contingent and conditioned upon the occurrence of the Closing. Without limiting
the generality of the foregoing, Dynegy shall cause each applicable Dynegy Party
and NRG shall cause each applicable NRG Party to execute and deliver such
assignment and assumption agreements, novations or other assignment instruments
as may be necessary to reflect the assignment of each Specified Obligation to,
and the assumption of each Specified Obligation by, Buyer, NRG or its designated
Affiliate, each such agreement to be in writing and in form and substance
reasonably acceptable to Dynegy.

 

(c) To the extent necessary to obtain any such Counterparty Release, Buyer or
NRG will replace any cash collateral, guaranty, letter of credit or other
performance assurance securing any Dynegy Party’s obligations under any such
Specified Obligation including, with respect to any letter of credit for which a
Dynegy Party is the account party or otherwise obligated to reimburse the issuer
thereof, posting cash collateral to the holder thereof if necessary to obtain a
release of such letter of credit. With respect to any Specified Obligations that
are in the form of a letter of credit, Buyer and NRG agree and acknowledge that,
after the Effective Date, the applicable Dynegy Party may cause any such letter
of credit to be replaced with cash collateral and in such event such Dynegy
Party shall be reimbursed by WCP or the applicable Project Company. NRG and
Buyer acknowledge that the amount of any cash collateral, guaranty, letter of
credit or other performance assurance posted by a Dynegy Party with the
counterparty or beneficiary of any Specified Obligation may reflect netting of
the exposure of the applicable counterparty to a Dynegy Party under any such
Specified Obligation against such Dynegy Party’s exposure to the applicable
counterparty under transactions unrelated to WCP Holdings, WCP, the Project
Companies or Projects and that, as a consequence thereof, the amount of any cash
collateral, guaranty, letter of credit or other performance assurance required
to be posted by NRG or any Project Company to obtain a Counterparty Release may
exceed the amount currently posted by the applicable Dynegy Party or may require
performance assurance to be posted by NRG or any Project Company even though the
Dynegy Party has not had to do so because of netting.

 

(d) If Seller has not received a Counterparty Release for each Specified
Obligation on or before Closing as provided above, then at Closing Buyer, NRG
and its designated Affiliate shall, with respect to each such unreleased
Specified Obligation, execute the Agency Services Agreement in the form of
Exhibit D attached hereto, pursuant to which, upon and after Closing NRG and
such designated Affiliate shall (i) fully and timely perform all of the
applicable Dynegy Party’s obligations under such unreleased Specified Obligation
as such Dynegy Party’s agent and designee, (ii) indemnify, defend and hold
harmless the applicable Dynegy Party from any and all claims and liabilities
arising on or after the Closing Date under such unreleased Specified Obligation,
(iii) indemnify, defend and hold harmless the applicable Dynegy Party from

 

14



--------------------------------------------------------------------------------

fifty percent (50%) of any and all claims and liabilities arising prior to the
Closing Date under such unreleased Specified Obligation, and (iv) be entitled to
all of the revenue and benefits arising from such unreleased Specified
Obligation, all as more particularly set forth in said Agency Services
Agreement. Nothing in clause (iii) above, however, shall be construed to release
DMT or DPM from any third party indemnification obligations they may have under
the Energy Management Agreements.

 

(e) To the extent a Dynegy Party has directly posted its own cash deposit or
cash collateral with a counterparty to a Specified Obligation and such cash
deposit or cash collateral has not been previously reimbursed to such Dynegy
Party or replaced by Buyer, NRG or its designated Affiliate pursuant to this
Section 5.5, at Closing (i) Buyer shall pay to Seller the aggregate amount of
any such cash deposit or cash collateral (inclusive of any interest earned
thereon if applicable), less any portion thereof actually paid to such
counterparty (or reimbursed to such Dynegy Party) by Buyer, NRG or its
designated Affiliate and (ii) upon Seller’s receipt of the amount(s) described
in clause (i) above, Dynegy shall deliver to Buyer or Buyer’s designated
Affiliate an assignment of all of such Dynegy Party’s rights in and to such cash
deposit or cash collateral (inclusive of any interest earned thereon if
applicable) and an instruction letter to the applicable Counterparty notifying
such counterparty of such assignment and irrevocably instructing such
counterparty that any return of any such cash deposit or cash collateral shall
be made to Buyer, NRG or its designee and not the Dynegy Party.

 

(f) Any security posted to Seller or Dynegy by a third party pursuant to any
contract or arrangement with WCP or any of its subsidiaries, including but not
limited to the items listed on Schedule 5.5(f), shall be assigned to Buyer at
Closing.

 

(g) At Closing, Seller shall provide to Buyer a revised Schedule 5.5(a) which
shall update the list of Specified Obligations as of the Closing Date to reflect
(i) the deletion of those Specified Obligations originally included as of the
Effective Date for with a Counterparty Release has been obtained prior to
Closing, and (ii) the inclusion of additional Specified Obligations, if any,
incurred since the Effective Date pursuant to the Energy Management Agreements.
All rights and obligations of Buyer and NRG at and after Closing with respect to
Specified Obligations as set forth in this Agreement shall apply to each
Specified Obligation set forth on the revised Schedule 5.5(a) to be provided to
Buyer at Closing pursuant to this Section 5.5(g), and such revised schedule
shall be attached as Exhibit A to the Agency Services Agreement to be executed
at Closing.

 

5.6 Conduct of Business Pending Closing. Prior to the Closing, except as
contemplated by this Agreement, as required by applicable Law or with the prior
written consent of Buyer (such consent not to be unreasonably withheld), Dynegy
and Seller shall (i) cause DPM, DMT and DPMS to operate in accordance with its
and their respective obligations under the Energy Management Agreements and
Administrative Services Agreement, and (ii) cause their respective employees,
acting on behalf of WCP Holdings, WCP, any Project Company or otherwise, to:

 

(a) not cancel or take any action that would result in the cancellation of any
insurance coverage maintained by DPMS under the Administrative Services
Agreement for the benefit of the Project Companies or the Projects;

 

15



--------------------------------------------------------------------------------

(b) not modify or amend in any material respect any Specified Obligation;

 

(c) not make any change in accounting methods or practices (including changes in
reserve or accrual policies) applicable to WCP Holdings, WCP or any Project
Company other than as required by changes in U.S. GAAP;

 

(d) not make, change or revoke any Tax election in respect of WCP Holdings, WCP
or any Project Company, or settle or compromise any Tax liability relating to
WCP Holdings, WCP or any Project Company in excess of $100,000, in each case
that would reasonably be likely to affect the Tax liability of WCP Holdings, WCP
or any Project Company;

 

(e) not enter into any joint venture, partnership or similar agreement with
respect to WCP Holdings, WCP or any Project Company;

 

(f) make distributions from WCP Holdings to its members in an aggregate amount
of $1,500,000 for the month of December 2005, and not to make any distributions
of any kind after December 31, 2005;

 

(g) not enter into, without the prior consent of Buyer (not to be unreasonably
withheld or delayed), any fuel supply or power sales contract or other
obligation which could reasonably be expected to survive the Closing if entered
into in the name of any Project Company or, if not entered into in the name of
the Project Company, to result in the same being or becoming a Continuing
Obligation (as defined in the Agency Services Agreement); or

 

(h) Agree to do any of the foregoing.

 

5.7 Preservation of Books and Records. The Parties agree that each of them shall
preserve and keep the records held by them relating to WCP Holdings, WCP, the
Project Companies or the Projects for the longer of (i) four years following the
Closing Date and (ii) such longer period as required under applicable Law, and
shall make such records and personnel available to the other as may be
reasonably required by such Party in connection with, among other things, any
insurance claims by, Legal Proceedings against or governmental investigations of
a Party or in order to enable a Party to comply with their respective
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby. In the event a Party wishes to
destroy such records within four years after the Closing Date, such Party shall
first give 90 days’ prior written notice to the other, and such other Party
shall have the right at its option and expense, upon prior written notice given
to such Party within that 90-day period, to take possession of the records.

 

5.8 Employment Matters. Neither Buyer, WCP Holdings or the Project companies
shall be responsible for any severance associated with termination of any Seller
or Dynegy’s employees acting as agent for WCP Holdings or its subsidiaries.

 

16



--------------------------------------------------------------------------------

5.9 Insurance. Dynegy currently maintains property insurance for WCP and the
project Companies under a blanket policy that includes other Dynegy assets. Upon
closing of the transactions contemplated by this Agreement Dynegy’s obligation
to provide such property insurance will cease, however, Buyer, NRG and its
Affiliates will not be responsible for any termination fees or costs assessed by
the applicable carrier in connection with the termination of such property
insurance coverage, it being acknowledged and agreed that any return premium
received in connection therewith will be shared equally between Seller and
Buyer.

 

5.10 Commercially Reasonable Efforts; No Inconsistent Action. Upon the terms and
subject to the conditions set forth in this Agreement, each of the Parties
agrees to use commercially reasonable efforts, unless a different standard of
conduct is expressly provided in this Agreement with respect to any action or
matter, to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including taking all acts necessary to cause the conditions to Closing to be
satisfied as promptly as practicable. No Party will take any action inconsistent
with its obligations under this Agreement or that could hinder or delay the
consummation of the transactions contemplated by this Agreement, except that
nothing in this Section 5.10 shall limit the rights of either Party to terminate
this Agreement if permitted under Section 7.

 

5.11 Cooperation in Connection with 2005 Audited Financial Statements. Seller
shall use commercially reasonable efforts to cooperate with and provide
appropriate assistance and information to the applicable independent auditors in
connection with the preparation of the audited consolidated financial statements
of WCP and the Project Companies as of December 31, 2005 (collectively, the
“2005 Audited Financials”), and the issuance of the related auditor’s report
thereon, with a view towards the Form 10-K reporting requirements applicable to
Dynegy and NRG, respectively, pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder. In addition,
Seller shall provide Buyer with an opportunity to review and comment on the 2005
Audited Financials prior to their final issuance by the applicable independent
auditors.

 

SECTION 6. CONDITIONS TO CLOSING

 

6.1 Conditions Precedent to each Party’s Obligation to Close. The respective
obligations of Buyer and Seller to effect the purchase and sale of the
Membership Interest shall be subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived in
whole or in part, in writing signed by Buyer and Seller):

 

(a) The Parties shall have received all of the approvals, consents and releases
set forth in Schedule 6.1(a) and all conditions to the effectiveness of such
approvals, consents and releases as prescribed therein shall have been
satisfied.

 

(b) No statute, rule, regulation, executive order, decree or injunction shall
have been formally proposed, enacted, entered, promulgated or enforced by any
Governmental Authority that prohibits the consummation of, or that will have a
material adverse effect on the ability of a Party to consummate, the
transactions contemplated by

 

17



--------------------------------------------------------------------------------

this Agreement. No approval of the transactions contemplated under this
Agreement which is required to be obtained from any Governmental Authority shall
contain any modification or mitigation requirements which, in the reasonable
discretion of the Party affected by such approval, could have a Material Adverse
Affect.

 

(c) There shall not be any suit, action, investigation, inquiry or other
proceeding instituted, pending or threatened by any Governmental Authority or
other Person that seeks to enjoin or otherwise prevent consummation of, or that
otherwise involves any challenge to, or seeks damages or other relief in
connection with, the transactions contemplated by this Agreement.

 

(d) The simultaneous closing of the transactions contemplated by the RRP
Purchase Agreement.

 

6.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation to
purchase the Membership Interest and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived in
whole or in part, in writing signed by Buyer):

 

(a) The representations and warranties of the Seller and Dynegy set forth in
this Agreement will be, if qualified by materiality, true and correct in all
respects, and if not so qualified, shall be true and correct in all material
respects, as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).

 

(b) Each of the agreements and covenants of Seller and Dynegy to be performed
and complied with by Seller and Dynegy pursuant to this Agreement prior to or as
of the Closing Date will have been duly performed and complied with in all
material respects.

 

(c) Buyer shall have received a certificate from an authorized officer of
Seller, in form and substance reasonably acceptable to Buyer, dated the Closing
Date as to the satisfaction by the Seller and Dynegy of the conditions set forth
in Sections 6.2(a) and 6.2(b).

 

(d) Seller shall have delivered, or be standing ready to deliver, the documents
required to be delivered pursuant to Section 2.4.

 

(e) The transactions contemplated by the Texas Genco Agreement shall have been
consummated or otherwise terminated.

 

(f) To the extent that a Dynegy Party provides fee based services to WCP or the
Project Companies, such Dynegy Party, other than as specified in the Transition
Services Agreement, shall provide a final bill for services rendered to WCP at
the Closing.

 

6.3 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Membership Interest and to take the other actions required to be taken
by Seller at the

 

18



--------------------------------------------------------------------------------

Closing is subject to the satisfaction, at or prior to Closing, of each of the
following conditions (any of which may be waived, in whole or in part, in
writing signed by Seller):

 

(a) The representations and warranties of the Buyer and NRG set forth in this
Agreement will be, if qualified by materiality, true and correct in all
respects, and if not so qualified, shall be true and correct in all material
respects, as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).

 

(b) Each of the agreements and covenants of Buyer to be performed and complied
with by Buyer and NRG pursuant to this Agreement prior to or as of the Closing
Date will have been duly performed and complied with in all material respects.

 

(c) Seller shall have received a certificate from an authorized officer of
Buyer, in form and substance reasonably acceptable to Seller, dated the Closing
Date as to the satisfaction by the Buyer and NRG of the conditions set forth in
Sections 6.3(a) and 6.3(b).

 

(d) Buyer shall have delivered, or be standing ready to deliver, the documents
required to be delivered pursuant to Section 2.5.

 

(e) Seller shall have received, or agreed in writing to waive receipt of, the
Back-Up Cash Collateral for any Specified Obligations for which Buyer has not
provided a corresponding Counterparty Release as provided in Section 5.5 hereof.

 

SECTION 7. TERMINATION

 

7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) by mutual consent of Buyer and Seller;

 

(b) by Buyer if any of the conditions in Section 6.1 or Section 6.2, other than
Section 6.2(e), shall have become incapable of fulfillment by May 1, 2006 (the
“First Outside Date”), or, in the case of the condition contained in
Section 6.2(e), the transactions contemplated by the Texas Genco Agreement shall
not have been consummated or otherwise terminated by September 30, 2006 (the
“Second Outside Date”), and such conditions shall not have been waived in
writing by the Buyer;

 

(c) by Seller (i) if any of the conditions in Section 6.1 or Section 6.3 shall
have become incapable of fulfillment by the First Outside Date and shall not
have been waived in writing by Seller, or (ii) at any time after the First
Outside Date;

 

(d) by Buyer at any time after the Second Outside Date;

 

(e) by Buyer or Seller if any Governmental Authority of competent jurisdiction
shall have issued an order, decree or injunction or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this

 

19



--------------------------------------------------------------------------------

Agreement and such order, decree or injunction or other action shall have been
final and non-appealable;

 

provided, however, that (i) the right to terminate this Agreement pursuant to
Section 7.1(b) or Section 7.1(c) shall not be available to a Party if such
Party, at such time, is in material breach of any representation, warranty,
covenant or agreement set forth in this Agreement, and (ii) the right to
terminate this Agreement pursuant to Section 7.1(d) shall not be available to a
Party if such Party, at such time, is in breach of any representation, warranty,
covenant or agreement set forth in this Agreement and such breach is the primary
cause for the failure to close by the Outside Date.

 

7.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, written notice thereof shall be given by a Party so
terminating to the other Party and, except as provided in this Section 7.2, this
Agreement shall forthwith terminate and shall become null and void and of no
further effect, and the transactions contemplated by this Agreement shall be
abandoned without further action by Buyer or Seller. If this Agreement is
terminated under Section 7.1 of this Agreement:

 

(a) Each Party shall redeliver all documents, work papers and other materials of
the other Party relating to the transactions contemplated by this Agreement,
whether obtained before or after the execution of this Agreement, to the Party
furnishing the same;

 

(b) All filings, applications and other submissions made pursuant hereto shall,
to the extent practicable, be withdrawn from the agency or other Person to which
made;

 

(c) There shall be no liability or obligation under this Agreement on the part
of Buyer or Seller or any of their respective Affiliates, directors, officers,
managers, employees, agents or representatives, except (i) that Seller or Buyer,
as the case may be, may have liability to the other Party if the basis of
termination is a willful, material breach by Buyer or Seller, as the case may
be, of one or more of the provisions of this Agreement, and (ii) the obligations
provided in this Section 7.2 and Section 9 shall survive any such termination.

 

SECTION 8. INDEMNIFICATION

 

8.1 Seller’s Indemnification Obligations. From and after the Closing, the Seller
and Dynegy agree, jointly and severally, to indemnify, defend and hold harmless
NRG, Buyer and its subsidiaries and their respective officers, directors,
members, managers, stockholders, Affiliates, employees, successors and assigns
(the collectively, the “Buyer Indemnified Parties”) from and against and
reimburse each of the Buyer Indemnified Parties with respect to any and all
damages, liabilities, penalties, fines, losses, costs and expenses (including,
without limitation, reasonable legal fees and expenses, including such fees and
expenses in any arbitration, mediation, litigation and on any appeal)
(collectively referred to as “Losses”) suffered or incurred by and all claims,
actions, suits, or demands made against a Buyer Indemnified Party arising out of
or relating to:

 

(a) any breach of any representation or warranty of the Seller or Dynegy
contained in this Agreement (including any of the related Disclosure Schedules
thereto)

 

20



--------------------------------------------------------------------------------

or any certificate delivered by or on behalf of the Seller at the Closing (but
excluding any Ancillary Agreement); and

 

(b) any failure to perform any covenant of the Seller or Dynegy contained in
this Agreement (but excluding any Ancillary Agreement).

 

8.2 Buyer’s Indemnification Obligations. From and after the Closing, Buyer and
NRG agree, jointly and severally, to indemnify, defend and hold harmless the
Seller, Dynegy and their respective officers, directors, members, managers,
stockholders, Affiliates, employees, successors and assigns (collectively, the
“Seller Indemnified Parties”) from and against and reimburse each of the Seller
Indemnified Parties with respect to any and all Losses suffered or incurred by,
and all claims, actions, suits or demands made against a Seller Indemnified
Party arising out of or relating to:

 

(a) any breach of any representation or warranty of the Buyer contained in this
Agreement (including any of the related Disclosure Schedules thereto) or in any
certificate delivered by or on behalf of the Buyer or NRG at the Closing (but
excluding any Ancillary Agreement); and

 

(b) any failure to perform any covenants of the Buyer or NRG contained in this
Agreement (but excluding any Ancillary Agreement).

 

8.3 Environmental Indemnification. Without limiting the generality of the
obligations of Buyer set forth in Section 8.2 above, Buyer and NRG agree,
jointly and severally, to release, indemnify, defend and hold harmless the
Seller Indemnified Parties from and against, and agree not to sue or join the
Seller Indemnified Parties in any lawsuit or proceeding for, any and all claims,
actions, suits, demands, liabilities (including, without limitation, strict
liability arising under Environmental Laws), obligations, damages, judgments,
awards, penalties, settlements, fines, losses, costs, and expenses (including,
without limitation, reasonable legal fees), of any kind or nature, directly or
indirectly resulting from, relating to or arising out of the following and
attributable to or arising from any event, condition, circumstance, activity,
practice, incident, action or plan existing, commencing, or occurring at any
time, whether prior to or after the closing, relating in any way to WCP
Holdings, WCP, any Project Company or Project or any of their respective assets
or Business Facilities (including without limitation the ownership, operation or
use of any of the Business Facilities):

 

(a) Any actual or threatened violation of, liability under, non-compliance with,
or environmental response obligation arising pursuant to, any Environmental
Laws;

 

(b) Any liability, including, without limitation, strict liability, associated
with the treatment, storage, disposal, or transportation for treatment, storage,
or disposal, of Materials of Environmental Concern generated at any time by WCP
Holdings, WCP, any of the Project Companies or the Projects or for which WCP
Holdings, WCP or any of the Project Companies arranged at any time for
treatment, storage or disposal; and

 

(c) The presence at any time of any Materials of Environmental Concern exceeding
naturally-occurring concentrations on, in, under or affecting all or any portion
of any of the Business Facilities of WCP Holdings, WCP, any Project Companies or

 

21



--------------------------------------------------------------------------------

Projects and any release or threatened release at any time with respect to
Materials of Environmental Concern.

 

The obligations of the Buyer and NRG hereunder are not contingent upon the
assertion of a claim, directive, action or proceeding by a Governmental
Authority or third party. Buyer and NRG shall be solely liable for all such
environmental matters notwithstanding any Seller Indemnified Party’s potential
strict liability or alleged negligence.

 

8.4 Tax Liability. Notwithstanding anything contained herein to the contrary,
the Buyer shall be under no duty or obligation to indemnify the Seller for any
income tax liability due to the assignment, sale or transfer of the Membership
Interests.

 

8.5 Survival Periods. The representations and warranties set forth in Section 3
and Section 4 shall survive the Closing for a period of two years; provided,
however, that the representations and warranties set forth in Section 3.1
(Ownership of Membership Interests), Section 3.2 (Authority of Seller) and
Section 4.2 (Authority of Buyer) shall survive the Closing indefinitely and
claims asserted with respect to the representations and warranties contained in
Section 3.11 (Tax Matters) which claims may be made at any time before the
expiration of the applicable statute of limitations. All other covenants and
agreements of the Parties set forth in this Agreement shall survive the Closing
indefinitely.

 

8.6 Limitations on Liability.

 

(a) Except with respect to the obligations of the parties pursuant to the
Litigation Agreement, in no event shall Seller or Dynegy (determined on a
combined basis) have any liability or obligation with respect to claims pursuant
to Section 8.1 for any amounts in excess of the aggregate Purchase Price.

 

(b) Except with respect to the obligations of the parties pursuant to the
Litigation Agreement, in no event shall Buyer or NRG (determined on a combined
basis) have any liability or obligation with respect to claims pursuant to
Section 8.2 or Section 8.3 for any amounts in excess of the aggregate Purchase
Price.

 

(c) No indemnifying Party shall have any obligation to indemnify a Party for
special, punitive, indirect or consequential damages, lost profits or similar
items, except with respect to matters involving actions, claims or other
proceedings brought or asserted by third parties and then only to the extent
that an indemnified party (“Indemnified Party”) is required to pay any such
damages, lost profits or similar items to such third parties. Nothing in this
Agreement or the Litigation Agreement is intended to require the payment by the
Indemnitor of duplicative, in whole or in part, indemnity payments to an
Indemnified Party.

 

(d) The amount of any Losses for which indemnification is provided by an
indemnifying Party (“Indemnitor”) under Section 8.1 or Section 8.2 shall be net
of (1) any amounts recovered by the Indemnified Party with respect to such
Losses pursuant to any indemnification by or indemnification agreement with any
third party in excess of any associated cost to the Indemnified Party in
obtaining such indemnification; (2) any

 

22



--------------------------------------------------------------------------------

insurance proceeds or other reimbursement received as an offset against such
Losses (and no right of subrogation shall accrue hereunder to any insurer or
third-party indemnitor); and (3) an amount equal to the net cash tax benefit
actually received attributable to such Losses. If the amount to be netted is
determined after payment by the Indemnitor of any amount, the Indemnified Party
shall repay to the Indemnitor, promptly after such determination, any amount
that the Indemnitor would not have had to pay pursuant to this Section 8.6 had
such determination been made at the time of payment.

 

(e) All indemnification payments made in accordance with this Section 8 will be
treated as an adjustment to the Purchase Price, except to the extent that the
Laws of a particular jurisdiction provide otherwise, in which case such payments
shall be made in an amount sufficient to indemnify the relevant Party on an
after-Tax basis (determined by reference to actual out-of-pocket Tax liability
incurred by the relevant Party).

 

(f) Any claim for indemnification with respect to any of such matters identified
in Section 8.5 above which is not asserted by notice given as herein provided
within such specified period of survival may not be pursued and is hereby
irrevocably waived after such time.

 

(g) Except claims made pursuant to the Litigation Agreement for which there
shall be no De Minimus Amount, no Party shall be required to pay or be liable
for any Losses with respect to an individual claim (which individual claim shall
include claims arising out of the same or substantially related circumstances)
under Section 8.1 or Section 8.2 unless and until the Losses for such claim
exceed Five Hundred Thousand Dollars ($500,000) (the “De Minimis Amount”).

 

(h) Except claims made pursuant to the Litigation Agreement for which there
shall be no Deductible, no Party shall be required to pay or be liable with
respect to any claim for indemnification under Section 8.1 or Section 8.2 unless
and until the aggregate amount of Losses to Buyer’s Indemnified Persons based
upon, attributable to or resulting from these indemnities of Sellers exceed, in
the aggregate, Two Million Five Hundred Thousand Dollars ($2,500,000) (the
“Deductible”), disregarding any individual claim (which individual claim shall
include claims arising out of the same or substantially related circumstances)
that does not exceed the De Minimis Amount applicable pursuant to Section 8.6(g)
and then only to the extent that such Losses exceed the Deductible.

 

(i) Notwithstanding anything in this Agreement to the contrary:

 

(i) An Indemnified Party shall have no right against an Indemnitor with respect
to a breach of a representation, warranty or covenant if, at the time of
Closing, the Indemnified Party has Knowledge of any such breach of
representation, warranty or covenant. In the event any Indemnitor raises the
exclusion set forth in the previous sentence as an affirmative defense to a
claim for indemnification by an Indemnified Party with respect to any such
breach, and such defense is not successful, the Indemnitor shall promptly pay
the Indemnified Party the reasonable out-of-pocket attorney’s fees and other
disbursements directly incurred by such Indemnified Party to overcome such
defense.

 

23



--------------------------------------------------------------------------------

(ii) It shall not be considered a breach of the representations or warranties
set forth in Section 3.11 to the extent that any such breach occurred as a
result of any inaccuracy of or omission in information provided to Seller or its
Affiliates, or failure to provide information, by Buyer, NRG or any of their
respective Affiliates for use in the preparation of the Tax Returns.

 

(iii) It shall not be considered a breach of the representations or warranties
set forth in Section 3.12 to the extent that such breach occurred as a result of
any inaccuracy of or omission in information provided to Seller or its
Affiliates, or failure to provide information, by Buyer, NRG or any of their
respective Affiliates for use in the preparation of the Financial Statements.

 

8.7 Procedure for Indemnification Claims.

 

(a) Third Party Claims.

 

(i) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or parties against whom a claim for
indemnification is to be made under this Section 8 with written notice of all
third party actions, suits, proceedings, claims, demands or assessments that may
be subject to the indemnification provisions of this Section 8, (collectively,
“Third Party Claims”), which notice shall include a statement of the basis of
the claim for indemnification, including a summary of the facts or circumstances
that form the basis for the claim, a good faith estimate of the amount of Losses
claimed by the third party and copies of any pleadings or demands from the third
party. Notwithstanding the foregoing, provided that such notice is in any event
given within the survival periods stated in Section 8.5, the failure to provide
such notice reasonably promptly shall not release the Indemnitor from any of its
obligations under this Section 8, except to the extent that the Indemnitor is
materially prejudiced by such failure, and shall not relieve the Indemnitor from
any other obligation or liability that it may have to the Indemnified Party
otherwise than under this Section 8.

 

(ii) A potential Indemnitor shall have 30 days after its receipt of the claim
notice to notify the potential Indemnified Party in writing whether or not the
potential Indemnitor agrees that the claim is subject to this Section 8 and, if
so, whether the Indemnitor elects to undertake, conduct and control, through
counsel of its choosing (subject to the consent of the Indemnified Party, such
consent not to be withheld unreasonably) and at its sole risk and expense, the
settlement or defense of the Third Party Claim; provided, however, that if legal
counsel to the Indemnified Party determines, in writing provided to Indemnitor,
that there exists or is reasonably likely to exist a conflict of interest which
makes it inappropriate for the same counsel to represent both the Indemnified
Party and the Indemnitor, then the Indemnified Party shall be entitled to retain
its own counsel (such counsel subject to the reasonable approval of the
Indemnitor), with the reasonable costs and expenses of such counsel to be paid
by the Indemnitor.

 

24



--------------------------------------------------------------------------------

(iii) If within 30 days after its receipt of the claim notice the Indemnitor
notifies the Indemnified Party that it elects to undertake the settlement or
defense of the Third Party Claim, the Indemnified Party shall cooperate
reasonably with the Indemnitor in connection therewith including, without
limitation, by making available to the Indemnitor all relevant information and
the testimony of employees material to the defense of the Third Party Claim. The
Indemnitor shall reimburse the Indemnified Party for reasonable out-of-pocket
costs incurred in connection with such cooperation. The Indemnified Party shall
be entitled to approve any proposed settlement that would impose any obligation
or duty on the Indemnified Party or include a finding or admission of any
violation of applicable law on the part of the Indemnified Party, which approval
shall not be unreasonably withheld. So long as the Indemnitor is diligently and
in good faith contesting the Third Party Claim (1) the Indemnified Party shall
be entitled to participate in all aspects of, but not conduct or control, the
settlement or defense of the Third Party Claim through counsel and advisors
chosen by the Indemnified Party, at its expense, and (2) the Indemnified Party
shall not pay or settle the Third Party Claim. Notwithstanding the foregoing,
the Indemnified Party shall have the right to pay or settle any Third Party
Claim at any time without the consent of the Indemnitor, provided that the terms
and conditions of such settlement involve solely the payment of money damages
and the Indemnified Party waives any right to indemnification therefor by the
Indemnitor.

 

(iv) If the potential Indemnitor does not provide the notice described in
Section 8.7(a)(ii) within the 30-day period required thereby or if the potential
Indemnitor fails to either contest or undertake settlement negotiations in
connection with the Third Party Claim, the Indemnified Party shall thereafter
have the right to contest, settle or reach a compromise with respect to the
Third Party Claim at its exclusive discretion, at the risk and expense of the
Indemnitor, and the Indemnitor will thereby waive any claim, defense or argument
that the Indemnified Party’s settlement or defense of such Third Party Claim is
in any respect inadequate or unreasonable. Notwithstanding the foregoing, if the
potential Indemnitor fails to provide the notice described in Section 8.7(a)(ii)
within the 30-day period required thereby, the potential Indemnified Party shall
provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.

 

(b) Non Third Party Claims.

 

(i) Each Party shall deliver to the other Party or parties against whom a claim
for indemnification is to be made under this Section 8 written notice of any
claims for indemnification under this Section 8, other than Third Party Claims,
which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the

 

25



--------------------------------------------------------------------------------

basis for the claim, and a good faith estimate of the actual or future potential
amount of Losses.

 

(ii) A potential Indemnitor shall have 30 days after its receipt of the claim
notice to notify the potential Indemnified Party in writing whether or not the
potential Indemnitor agrees that the claim is subject to this Section 8 (a
“Response Notice”). If the potential Indemnitor does not provide a Response
Notice to the Indemnified Party within the required 30-day period, the
Indemnitor shall be deemed to accept liability for all Losses described in the
claim notice. Notwithstanding the foregoing, if the potential Indemnitor fails
to provide a Response Notice within such 30-day time period the potential
Indemnified Party shall provide one fax notice of such claim to an officer of
the potential Indemnitor. If the potential Indemnitor does provide a Response
Notice within three days after receipt of such fax notice, the potential
Indemnitor shall not be deemed by such failure to have accepted liability for
the claim except to the extent that the Indemnified Party is materially
prejudiced by the failure to provide such notice within the 30-day period.

 

8.8 Exclusive Remedy. A Party’s right to indemnification provided in this
Section 8 or in the Ancillary Agreements, as applicable, is the sole and
exclusive remedy of that Party from and after the Closing with respect to any
Losses arising out of or relating to the negotiation, execution, delivery,
performance or non-performance of this Agreement or the Ancillary Agreements (as
applicable) or the transactions contemplated hereby or thereby; provided,
however, that nothing in this Section 8.8 shall restrict or prohibit any Party
from bringing any action (i) for injunctive relief or specific performance to
the extent legally available, (ii) in the event of fraud by a Party or (iii) to
enforce the rights and obligations set forth in the Ancillary Agreements. Each
Party waives any provision of applicable Law to the extent it would initiate,
limit or restrict the agreement in this Section 8.8.

 

SECTION 9. MISCELLANEOUS

 

9.1 Costs and Expenses. Unless otherwise expressly provided in this Agreement,
each Party shall pay be responsible for and pay its own costs and expenses
associated with the performance of, and compliance with, all agreements and
conditions contained herein on its part to be performed or complied with,
including, without limitation, fees, expenses and disbursements of its
attorneys, accountants and experts.

 

9.2 Entire Agreement; Amendment; Waiver. This Agreement and all documents
specifically referenced herein, attached hereto or executed and delivered
concurrently herewith constitute the entire agreement between the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
correspondence, memoranda, representations and understandings of the Parties.
This Agreement may not be supplemented, modified or amended except by a written
instrument executed by the Seller and the Buyer. Except as may be otherwise
provided in this Agreement, no waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, and no
waiver shall be binding on any Party unless evidenced by an instrument in
writing executed by the Party against whom the waiver is sought to be enforced.

 

26



--------------------------------------------------------------------------------

9.3 Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

 

9.4 Counterparts. This Agreement may be executed in counterparts, any one of
which may be by facsimile followed thereafter by the originally executed
document forwarded promptly thereafter to the other Party, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.

 

9.5 Confidentiality. The Parties hereby shall treat this Agreement as
confidential information, and, unless required to do so by applicable law,
applicable rules of stock exchanges, or generally accepted accounting
principles, neither the Seller nor the Buyer shall disclose any information
relative to the terms hereof to any third party without the prior consent of the
other, such consent not to be unreasonably withheld or delayed.

 

9.6 Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein shall be validly given, made or served, if in
writing and delivered personally or by confirmed facsimile transmission or sent
by United States first class mail, registered or certified, postage prepaid, by
overnight courier addressed as follows:

 

If to the Buyer:   

NRG Energy, Inc.

211 Carnegie Center

Princeton, NJ 08540

Attn: General Counsel

Fax: 609-524-4589

Copy to:   

NRG Energy, Inc.

4600 Carlsbad Boulevard

Carlsbad, CA 92008

Attn: David Lloyd, Senior Attorney

Fax: 760-268-4017

If to the Seller:   

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, TX 77002

Attn: Lynn Lednicky, Executive Vice President

Fax: 713-767-5181

Copy to:   

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, TX 77002

Attn: J. Kevin Blodgett, General Counsel and

         Executive Vice President

Fax: 713-356-2185

 

or to such other address as either Party may from time to time designate to the
other by notice. Notice given as set out above shall be deemed delivered upon
personal receipt, confirmed facsimile transmission, if by mail three (3) days
after the date same is postmarked or upon delivery by overnight courier.

 

27



--------------------------------------------------------------------------------

9.7 Successors and Assigns. Subject to the provisions of Section 9.10, this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto, their respective successors and assigns.

 

9.8 Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the internal laws of the State of New York without regard to its
conflict of laws principles.

 

9.9 Agreement Construction; Waiver. Each Party hereto has been represented by
counsel in the negotiation of this Agreement, and the rule that documents shall
be construed against the drafter shall not apply. The Parties agree that the
execution by them of this Agreement shall constitute a waiver of any consent,
approval, notice, right of first refusal or right of first offer or any other
right under the Limited Liability Company Agreement of WCP Holdings dated
effective as of June 30, 1999, which conflicts with or would be triggered by the
execution, delivery or performance of this Agreement.

 

9.10 Assignment. No Party may assign this Agreement or any of its rights,
interest or obligations hereunder without the prior written approval of the
other Party; provided, however, that the Buyer may assign all of its rights,
interests, obligations and remedies hereunder to one or more of its Affiliates
with the Seller’s consent, which shall not be unreasonably withheld.

 

9.11 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

9.12 Electronic Signatures.

 

(a) Notwithstanding the Electronic Signatures in Global and National Commerce
Act (15 U.S.C. Sec. 7001 et seq.), the Uniform Electronic Transactions Act, or
any other Law relating to or enabling the creation, execution, delivery, or
recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party shall
be deemed to have executed this Agreement or any Ancillary Agreement (including
any amendment or other change thereto) unless and until such Party shall have
executed this Agreement or such Ancillary Agreement or other document on paper
by a handwritten original signature or any other symbol executed or adopted by a
Party with current intention to authenticate this Agreement or such Ancillary
Agreement or such other document contemplated.

 

(b) Delivery of a copy of this Agreement or any Ancillary Agreement or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall have the same effect as physical delivery of
the paper document bearing the original signature. “Originally signed” or
“original signature” means or refers to a signature that has not been
mechanically or electronically reproduced.

 

[Signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Seller, NRG and Dynegy have caused this Agreement to
be duly executed on their respective behalf as of the date and year first
written above.

 

SELLER: DPC II INC. By:   /s/    CAROLYN J. STONE        

Printed Name:

  Carolyn J. Stone

Title:

  Senior Vice President & Controller DYNEGY: DYNEGY INC. By:   /s/    LYNN A.
LEDNICKY        

Printed Name:

  Lynn A. Lednicky

Title:

  Executive Vice President BUYER: NRG WEST COAST LLC By:   /S/    KEITH S.
RICHARDS        

Printed Name:

  Keith S. Richards

Title:

  Vice President NRG: NRG ENERGY, INC. By:   /S/    ROBERT C. FLEXON        

Printed Name:

  Robert C. Flexon

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

CERTAIN DEFINITIONS

 

“Actual Working Capital” means the sum of cash and cash equivalents, accounts
receivable, inventory, deposits and other assets (including prepaid expenses),
less accounts payable, accrued liabilities and other current liabilities (but
excluding ad valorem taxes), each as set forth on the Audited 2005 Balance Sheet
(taking into account any reclassifications of the amounts included in such line
items since the date of the last Audited Financial Statements).

 

“Administrative Services Agreement” means that certain Administrative Services
Agreement between Dynegy Power Management Services, L.P. and WCP, as amended.

 

“Affiliate” means with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition, “control” (including the correlative terms “controlling,”
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting equity interest,
by contract or otherwise. Notwithstanding anything in the Agreement to the
contrary, WCP Holdings, WCP and the Project Companies shall not be deemed
Affiliates of Seller or Dynegy for purposes of this Agreement.

 

“Agreement” shall have the meaning set forth in the introductory paragraph to
this agreement.

 

“Ancillary Agreement” means the Assignment of Membership Interest, Assumption of
Membership Interest, Transition Services Agreement, Agency Services Agreement,
Termination Agreement, Mutual Release and Waiver Agreement and Litigation
Agreement.

 

“Audited Financial Statements” shall have the meaning set forth in Section 3.12.

 

“Audited 2005 Balance Sheet” means the audited consolidated balance sheet of WCP
and the Project Companies as of December 31, 2005, included as part of the
audited consolidated financial statements of WCP and the Project Companies as of
December 31, 2005, together with the auditor’s report thereon of
PricewaterhouseCoopers.

 

“Back-Up Cash Collateral” shall have the meaning set forth in the Agency
Services Agreement hereof.

 

“Business Day” means any day except a Saturday, Sunday or U.S. Federal Reserve
Bank holiday.

 

“Business Facility” means any property (whether real or personal) and all
appurtenant rights which WCP Holdings, WCP and/or any of the Project Companies
currently leases, operates, owns, or manages in any manner or which WCP
Holdings, WCP and/or any of the Project Companies or any of their Affiliates or
predecessors formerly leased, operated, owned or

 

A-1



--------------------------------------------------------------------------------

managed in any manner, including without limitation the power generation
facilities owned by the Project Companies.

 

“Buyer” shall have the meaning set forth in the introductory paragraph to this
agreement.

 

“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.1.

 

“Cabrillo I” shall have the meaning set forth in the Recitals.

 

“Cabrillo II” shall have the meaning set forth in the Recitals.

 

“Closing” shall have the meaning set forth in Section 2.1.

 

“Commercial Contract” means the contracts or agreements entered into (i) by DPM,
DMT or any Project Company pursuant to the Energy Management Agreements,
including but not limited to gas purchase, transmission and electricity sales,
or (ii) by DPMS under the Administrative Services Agreement, but only where any
such contract is specifically for the benefit of the Project Companies and not
for DPM’s or DMT’s own account or for the account of other Dynegy Affiliates,
but excluding contracts or agreements that have been or will be terminated on or
before the Closing or that are inactive such as master power sales agreements
and master gas sales agreement for which there are or will be no effective
transactions thereunder as of the date of Closing.

 

“Contract” means any contract, lease, sublease, license, indenture, instrument,
agreement, guarantee, commitment or other legally binding arrangement, other
than any Commercial Contract.

 

“Counterparty Releases” has the meaning set forth in Section 5.5(b) hereof.

 

“Current Balance Sheet” shall have the meaning set forth in Section 3.12.

 

“Deductible” shall have the meaning set forth in Section 8.6(h).

 

“De Minimis Amount” shall have the meaning set forth in Section 8.6(g).

 

“DMT” means Dynegy Marketing and Trade, a Colorado general partnership.

 

“DPM” means Dynegy Power Marketing, Inc., a Texas corporation.

 

“DPMS” means Dynegy Power Management Services, L.P., a Delaware limited
partnership.

 

“Dynegy” shall have the meaning set forth in the introductory paragraph to this
agreement.

 

“Dynegy Party” means Dynegy, DPM, DMT or any other Dynegy Affiliate, excluding,
however, WCP Holdings and its subsidiaries.

 

“Effective Date” shall have the meaning set forth in the introductory paragraph.

 

A-2



--------------------------------------------------------------------------------

“El Segundo” shall have the meaning set forth in the Recitals.

 

“El Segundo II” shall have the meaning set forth in the Recitals.

 

“Encumbrances” means liens, claims, charges, limitations, encumbrances,
agreements and restrictions of any kind or nature.

 

“Energy Management Agreements” means those certain Energy Management Agreements
dated March 31, 1998 and May 20, 1999 (as applicable) between DPM, DMT and each
of the Project Companies, as amended.

 

“Environmental Laws” means any and all treaties, statutes, laws, rules,
regulations, ordinances, common law, orders, consent agreements, orders on
consent, or guidance documents now or hereafter in effect of any applicable
international, federal, state or local executive, legislative, judicial,
regulatory, or administrative agency, board, tribunal, or authority or any
associated judicial or administrative decision that relate in any manner to
health, the environment, pollution, the emission, discharge, release, treatment,
storage, disposal, management, or response to Materials of Environmental
Concern, a community’s right to know, or worker protection.

 

“Exempt Wholesale Generator” shall have the meaning set forth in section 32(a)
of the Public Utility Holding Company Act of 1935, as amended.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Final Allocation” shall have the meaning set forth in Section 2.6(a).

 

“Financial Statements” shall have the meaning set forth in Section 3.12.

 

“First Outside Date” shall have the meaning set forth in Section 7.1(b).

 

“Governmental Authority” means any foreign, federal, state or local government,
court, arbitrator, agency or commission or other governmental or regulatory body
or authority.

 

“Indemnified Party” shall have the meaning set forth in Section 8.6(c).

 

“Indemnitor” shall have the meaning set forth in Section 8.6(d).

 

“Knowledge” means (i) as to the Dynegy Parties, the actual knowledge of such
fact or other matter (without investigation) of Ben Trammell, Brian Tauplen,
Lynn Lednicky, Kent Williams, Joe Paul, Alan Comnes, Brian Despard, Layne Albert
and Ware Schiefer, and (ii) as to the NRG Parties, the actual knowledge of such
fact or other matter (without investigation) of David Lloyd, Keith Richards,
Ershel Redd, Jr. and Christine Jacobs.

 

“Law” or “Laws” means any federal, state or local (including common law),
statute, code, ordinance, rule or regulation.

 

“Licenses” shall have the meaning set forth in Section 3.9.

 

A-3



--------------------------------------------------------------------------------

“Litigation Agreement” shall have the meaning set forth in Section 2.4(j).

 

“Long Beach” shall have the meaning set forth in the Recitals

 

“Losses” shall have the meaning set forth in Section 8.1.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations of WCP and the Project
Companies, taken as a whole, except for any such effect resulting from or
arising out of (a) changes in economic conditions generally or the industry in
which WCP and the Project Companies operate, (b) changes in international,
national, regional, state or local wholesale or retail markets for electric
power or fuel or related products including those due to actions by competitors,
(c) changes in general regulatory or political conditions (other than items
addressed in clauses (d) and (h)), (d) changes of laws governing national,
regional, state or local electric transmission or distribution systems,
(e) strikes, work stoppages or other labor disturbances, (f) increases in costs
of commodities or supplies, including fuel, (g) effects of weather or
meteorological events, (h) any change of laws (other than changes of laws
governing electric transmission or distribution systems), and (i) any actions to
be taken pursuant to or in accordance with this Agreement.

 

“Materials of Environmental Concern” means: (i) substances, materials, or wastes
that are or become classified or regulated under any applicable Environmental
Law; (ii) those substances, materials, or wastes included within statutory
and/or regulatory definitions or listings of “hazardous substance,” “special
waste” “hazardous waste,” “extremely hazardous substance,” “solid waste”
“medical waste,” “regulated substance,” “hazardous materials,” “toxic
substances,” or “air contaminant” under any Environmental Law; and/or (iii) any
substance, material, or waste which is or contains: (A) petroleum, oil or any
fraction thereof, (B) explosives, or (C) radioactive materials (including
naturally occurring radioactive materials).

 

“Membership Interest” shall have the meaning set forth in the Recitals.

 

“NRG” shall have the meaning set forth in the introductory paragraph to this
Agreement.

 

“NRG Parties” means NRG, Seller, WCP Holdings, WCP, each Project Company and any
other NRG Affiliate.

 

“Originally Signed” or “Original Signature” shall have the meaning set forth in
Section 9.12(b).

 

“Party” or “Parties” shall have the meaning set forth in the introductory
paragraph to this agreement.

 

“Permit” means any permit, franchise, consent, approval, license, certificate,
privilege or similar authorization.

 

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, or other entity or Governmental Authority.

 

A-4



--------------------------------------------------------------------------------

“Project Company” and “Project Companies” shall have the respective meanings set
forth in the Recitals. Each Project Company is a subsidiary of WCP and WCP
Holdings.

 

“Projects” shall have the meaning set forth in the Recitals.

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Purchase Price Adjustment” shall have the meaning set forth in Section 2.3.

 

“RRP Purchase Agreement” means that certain Purchase Agreement dated of even
date herewith by and among by and among Termo Santander Holding, L.L.C., a
Delaware limited liability company (“Termo”), Dynegy, NRG and Rocky Road LLC, a
Delaware limited liability company (“NRG Rocky Road”), regarding the acquisition
by Termo of all of NRG Rocky Road’s member interest in Rocky Road Power, LLC and
Termo Santander (Alpha) Holding, L.L.C.

 

“Second Outside Date” shall have the meaning set forth in Section 7.1(b).

 

“Seller” shall have the meaning set forth in the introductory paragraph to this
agreement.

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 8.2.

 

“Specified Litigation Matters” means those actions, cases and proceedings
described or referenced in the Litigation Agreement, together with any actions,
cases and proceedings now or hereafter arising from or with respect to the same
or substantially similar events, facts or circumstances which are the subject of
those matters described or referenced in the Litigation Agreement.

 

“Specified Obligations” has the meaning set forth in Section 5.5(a).

 

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and charges of any kind imposed by a Governmental Authority (including, without
limitation, federal, state, local, and foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other Tax), whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether or not disputed and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

 

“Tax Returns” means any report, return, including any pro forma state tax
returns prepared consistently with past practices of Seller or WCP Holdings and
its subsidiaries, election, document, estimated tax filing, declaration, or
other filing provided to any Governmental Authority including any amendments
thereto.

 

A-5



--------------------------------------------------------------------------------

“Texas Genco Agreement” means that certain agreement entered into on
September 30, 2005, between NRG Energy, Inc., Texas Genco LLC and sellers of
membership interests in Texas Genco LLC to purchase Texas Genco LLC.

 

“Third Party Claims” shall have the meaning set forth in Section 8.7(a)(i).

 

“Unaudited Financial Statements” shall have the meaning set forth in
Section 3.12.

 

“WCP” shall have the meaning set forth in the Recitals. WCP is a subsidiary of
WCP Holdings.

 

“WCP Holdings” shall have the meaning set forth in the Recitals.

 

A-6